DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 12/13/2021 has been entered. Claims 1-3, 5-13 and 15-16 remain for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 2-3, recites the term “a second circuit is operable to generate a second dynamic verification data”.  Clarification is respectfully required. 

Claims 2-3, 5-13 and 15-16 are rejected for depending on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-13 and 15-16 are rejected. 

Claim 1 recites the limitation "a second circuit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the term “a first circuit” is not previously recited in the claim. 

Claim 1 recites the limitation "a second dynamic verification data" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the term “a first dynamic verification data” is not previously recited in the claim. 


Response to Arguments
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive.
Regarding 112 1st paragraph rejection
	Claim 1 is rejected as the limitation for the phrase “a second circuit is operable to generate a second dynamic verification data” cannot be determined. Applicant argues that the language, originally recited in claim 14, is the original language which should be considered as part of the original disclosure. While the examiner does not dispute this fact, applicant’s arguments does not response to the fact the limitations of the second circuit cannot be determined. The term “dynamic verification code” appears twice in the original specification, par. 0025 and par. 0040. In both occurrences, there are no descriptions of any circuit generating the “dynamic verification code”.  Additionally, the term “verification value” such as CVV, CVV2, CVC, CVC, CVC2, and CID are recited in par. 0025 and 0067. However, there are no description of any circuit generating the “dynamic verification code”.  In par. 0106, the specification recites “dynamic data generate by processor of card 315 using a private key and the timestamp. The dynamic data may be, for example, a dynamic CVC (“DCVC”).”  However, given that the processor of the card is considered as the “first circuit”. There is certainly no description of any other circuit to generate “a second dynamic verification data”. 

Regarding 112 2st paragraph rejection
Applicant’s arguments does not clarify that applicant interprets the term “a circuit operable to
generate dynamic verification data” is interpreted as  -- a first circuit operable to generate a first dynamic verification data --.  Without actual clarification of the claim’s limitation, there could be – a first 
	This Office Action has been made Final. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887